Case: 16-13742   Date Filed: 04/20/2017     Page: 1 of 9


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-13742
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:16-cr-60043-WJZ-1



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

versus

SEBASTIAN GIL-RAMIREZ,

                                                 Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 20, 2017)

Before JORDAN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-13742     Date Filed: 04/20/2017   Page: 2 of 9


       Sebastian Gil-Ramirez appeals his 48-month sentence after pleading guilty

to one count of possessing cocaine with the intent to distribute in violation of

21 U.S.C. §§ 841(a)(1). He argues that he was improperly denied safety-valve

relief and a minor role reduction, and that his sentence is substantively

unreasonable. Upon review of the record and consideration of the parties’ briefs,

we affirm.

                                         I

       Mr.   Gil-Ramirez   was     arrested   in   February    of   2016   at   Fort

Lauderdale-Hollywood International Airport when Customs and Border Patrol

officers discovered 2,414 grams of cocaine in the false bottom of his suitcase.

Mr. Gil-Ramirez, who is a Colombian citizen and permanent legal resident of the

United States, claimed that he received a call from someone named “Andres” in

Colombia who asked him if he was interested in traveling to that country to make

some money. Mr. Gil-Ramirez knew he was likely to be involved in illegal

activity, and brought along his girlfriend to minimize suspicion. “Andres” paid for

all of Mr. Gil-Ramirez’s transportation and hotel costs, and told him that he would

be carrying a suitcase containing cocaine back to the United States. After

examining the suitcase, Mr. Gil-Ramirez agreed to transport the drugs in exchange

for $5,000. He was arrested when the drugs were discovered upon his arrival at the

airport.


                                         2
              Case: 16-13742    Date Filed: 04/20/2017    Page: 3 of 9


      A grand jury indicted Mr. Gil-Ramirez on charges of importing cocaine into

the United States in violation of 21 U.S.C.§§ 952(a) and 960(b)(3) (Count One),

and possessing cocaine with the intent to distribute, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(C) (Count Two). Pursuant to a plea agreement, he pled

guilty to Count Two, and Count One was dismissed. Mr. Gil-Ramirez agreed to

provide the government with a written statement truthfully setting forth all

information and evidence he had concerning the offense.

      The PSI recommended a base-offense level of 26 under U.S.S.G. § 2D1.1, as

well as a three-level decrease under § 3E1.1(a) and (b) for acceptance of

responsibility. The PSI recommended a total offense level of 23 and a criminal

history category of I, resulting in an advisory guideline range of 46 to 57 months’

imprisonment.

      In his objections to the PSI, Mr. Gil-Ramirez requested a two-level reduction

under the “safety-valve” provision of U.S.S.G. § 5C1.2, and a minor-role

reduction. At the sentencing hearing, Mr. Gil-Ramirez also requested that the

district court grant a downward variance from the advisory guideline range. The

district court ultimately denied his request for the reductions and sentenced him to

48 months of imprisonment, to be followed by three years of supervised release.




                                         3
                Case: 16-13742    Date Filed: 04/20/2017   Page: 4 of 9


                                          II

        “When reviewing the denial of safety-valve relief, we review for clear error

a district court’s factual determinations.” United States v. Johnson, 375 F.3d 1300,

1301 (11th Cir. 2004). The safety-valve provision implements 18 U.S.C. § 3553(f)

and requires a district court to sentence a defendant “without regard to any

statutory minimum sentence” if the defendant meets five criteria. See U.S.S.G.

§ 5C1.2. A defendant’s base offense level may also be reduced by two levels if all

five of the criteria are met. See U.S.S.G. § 2D1.1(b)(17). The burden is on the

defendant to show that he has met each of the safety-valve factors. See

Johnson, 375 F.3d at 1302. The fifth factor—the only one at issue here—requires

that:

        (5) not later than the time of the sentencing hearing, the defendant has
        truthfully provided to the Government all information and evidence
        the defendant has concerning the offense or offenses that were part of
        the same course of conduct or of a common scheme or plan, but the
        fact that the defendant has no relevant or useful other information to
        provide or that the Government is already aware of the information
        shall not preclude a determination by the court that the defendant has
        complied with this requirement.

U.S.S.G. § 5C1.2(a)(5).

        “This final factor is a ‘tell-all’ provision: to meet its requirements, the

defendant has an affirmative responsibility to truthfully disclose to the government

all information and evidence that he has about the offense and all relevant

conduct.” Johnson, 375 F.3d at 1302 (internal quotation marks and citation
                                           4
               Case: 16-13742     Date Filed: 04/20/2017      Page: 5 of 9


omitted) (emphasis in original). The defendant has a burden to come forward and

supply the government with all the information that he possesses about his

involvement in the crime, including information relating to the involvement of

others and the chain of the narcotics distribution. See id.

      Mr. Gil-Ramirez argues that the district court did not fulfill its duty as

factfinder and instead merely relied on the government’s assessment of his factual

proffer. The record shows, however, that the district court considered at length

both the government’s and Mr. Gil-Ramirez’s arguments at the sentencing hearing.

See D.E. 33 at 5–12. After independent review of Mr. Gil-Ramirez’s written

statement and the record, the court found—by a preponderance of the evidence—

that Mr. Gil-Ramirez had not truthfully provided to the government all the

information that he possessed concerning the offense. See id. at 12. Nothing in the

record suggests that the district court clearly erred in making this determination

and, as a result, we affirm its denial of safety-valve relief.

                                           III

      We review for clear error the district court’s denial of a minor role

reduction. See United States v. Moran, 778 F.3d 942, 980 (11th Cir. 2015). A

defendant may receive a two-level decrease under the Sentencing Guidelines if he

was “a minor participant in any criminal activity.” U.S.S.G. § 3B1.2(b). A minor

participant “is less culpable than most other participants, but [his] role could not be


                                            5
               Case: 16-13742     Date Filed: 04/20/2017    Page: 6 of 9


described as minimal.” U.S.S.G .§ 3B1.2, comment. (n.5). A defendant bears the

burden of proving his minor role by a preponderance of the evidence. See Moran,
778 F.3d at 980.

      To determine whether a minor role adjustment applies, the court should

consider (1) “the defendant’s role in the relevant conduct for which he has been

held accountable at sentencing,” and (2) “his role as compared to that of other

participants in his relevant conduct.” Id. “[A] defendant’s status as a drug courier

does not alter the principle that the district court must assess the defendant’s role in

light of the relevant conduct attributed to [him]” and is not itself dispositive of

whether a defendant is entitled to receive a minor role adjustment. United States v.

Rodriguez De Varon, 175 F.3d 930, 942 (11th Cir. 1999) (en banc). “[W]hen a

drug courier’s relevant conduct is limited to [his] own act of importation, a district

court may legitimately conclude that the courier played an important or essential

role in the importation of those drugs.” Id. at 942–43. “Only if the defendant can

establish that [he] played a relatively minor role in the conduct for which [he] has

already been held accountable—not a minor role in any larger criminal

conspiracy—should the district court grant a downward adjustment for minor role

in the offense.” Id. at 944.

      Mr. Gil-Ramirez argues that he was merely a courier in a broader

importation scheme of which he had little knowledge, and is therefore entitled to a


                                           6
               Case: 16-13742     Date Filed: 04/20/2017    Page: 7 of 9


downward sentencing adjustment. The relevant criminal conduct here, however, is

possession with intent to distribute cocaine. Mr. Gil-Ramirez admitted that he

knew he would be involved in illegal activity from the start, that he brought his

girlfriend along on the trip as a cover-up, and that he inspected the suitcase and

agreed to carry it into the United States. The district court did not clearly err in

finding that Mr. Gil-Ramirez played a significant role in the commission of the

crime for which he is held accountable, and we therefore affirm its denial of his

request for a two-level minor role reduction.

                                          IV

      We review the substantive reasonableness of a sentence for abuse of

discretion. See Gall v. United States, 552 U.S. 38, 41 (2007). Mr. Gil-Ramirez, as

the party challenging the sentence, has the burden of demonstrating that it is

unreasonable in light of the record and the facts enumerated in 18 U.S.C. § 355(a).

See United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). “A district court

abuses its discretion when it (1) fails to afford consideration to relevant factors that

were due significant weight, (2) gives significant weight to an improper or

irrelevant factor, or (3) commits a clear error of judgment in considering the proper

factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).

Under our deferential standard of review, “we are to vacate the sentence if, but

only if, we are left with the definite and firm conviction that the district court


                                           7
              Case: 16-13742     Date Filed: 04/20/2017    Page: 8 of 9


committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” Id. (internal quotation marks and citation omitted).

      We examine whether a sentence is substantively reasonable in light of the

totality of the circumstances. See Gall, 552 U.S. at 51. The district court must

impose a sentence “sufficient, but not greater than necessary, to comply with the

purposes” listed in § 3553(a)(2), including the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, and

deter criminal conduct. See 18 U.S.C. § 3553(a). The fact that a sentence is within

the advisory guideline range and well below the statutory maximum are both

factors indicative of reasonableness. See United States v. Cubero, 754 F.3d 888,

898 (11th Cir. 2014).

      Mr. Gil-Ramirez argues that his 48-month sentence is substantively

unreasonable and that the court did not properly consider his family circumstances,

gambling addiction, and impending deportation when deciding the duration of his

term of imprisonment. He argues that, had the district court adequately considered

these factors, it would have granted his request for a 24-month sentence.

      The record shows that the district court did in fact consider these particular

aspects of Mr. Gil-Ramirez’s life at sentencing. See D.E. 33 at 19–26. After a

review of the record, the PSI, and the § 3553(a) factors, the district court


                                          8
              Case: 16-13742    Date Filed: 04/20/2017   Page: 9 of 9


determined that a 48-month sentence was appropriate. The district court did not

abuse its discretion because there is no indication that it failed to consider the

relevant factors, gave weight to an improper or irrelevant factor, or committed a

clear error of judgment. Moreover, the sentence falls at the low end of the advisory

guideline range, which indicates reasonableness. See Cubero, 754 F.3d at 898.

Accordingly, Mr. Gil-Ramirez has not demonstrated that his 48-month sentence

was unreasonable in light of the record and the § 3553(a) factors.

                                         V

      The district court did not err in denying the request for safety valve relief

because Mr. Gil-Ramirez failed to prove that he truthfully provided the

government all the information he had concerning the offense. The district court

also did not err when it denied Mr. Gil-Ramirez’s request for a minor role

reduction. Finally, the district court’s imposition of a 48-month sentence was not

substantively unreasonable and did not constitute an abuse of discretion.

Mr. Gil-Ramirez’s sentence is therefore affirmed.

      AFFIRMED.




                                         9